SMITH, P. J.
The plaintiff’s petition contained the following allegations:
Plaintiff alleges that the defendant is the executor of the estate of Mahala Speers, deceased and as such has duly qualified in and by the probate court of Schuyler county, Missouri, and is now in charge of said estate. Plaintiff states that at the age of twelve years the said Mahala Speers sent for plaintiff and had her brought to her home under the promise that she would provide for her and by her last will compensate her for all the services rendered to and for her and her husband during the time she should remain with them during their lives; and that s'he commenced work for them doing their houswork and washing and caring for them in sickness, in the year 1880, and continued to care *341for them in sickness and to do her housework, performing all the ordinary and necessary labor attending upon a housekeeper, until 1895, and that said deceased instructed plaintiff to perform said labors under the promise and continued statement that she would compensate her out of her property at her death. That plaintiff, under said promise and with the understanding and agreement aforesaid, continued to perform labor for said deceased and her husband in the way of caring for them in sickness and taking care of-them and doing their housework until the year 1895, and during the year 1894, the deceased and her husband were sick much of the time and that during their sickness much care and attention was required and that plaintiff says the service for all of said years was reasonably worth one hundred dollars per year. There was an answer filed.
Later on, and at the inception of the trial, the defendant objected to the introduction of any evidence on the ground that the plaintiff’s petition did not state facts sufficient to consitute a cause of action, in that it appeared upon the face thereof that the deceased was a married woman at the time thé promise was made and continued under that disability until her death without the making of any other contract with plaintiff. Which objection was by thé court sustained and to which ruling of the court the plaintiff duly excepted. Judgment was thereupon given for defendant; and to reverse which the plaintiff has brought the cause here by appeal.
The action of the trial court sustaining the defendant’s objection challenging the sufficiency of the petition we think should be upheld. In 1880, when Mrs. Speers entered into the contract with plaintiff by which she promised that in consideration of the services to be rendered that she would by her last will compensate plaintiff therefor, she, Mrs. Speers, was a feme covert, and the alleged promise so made *342by her then was not voidable but absolutely void. Prior to the revision of 1889 a married woman was incapable of making any contract whatsoever which would bind her personally or create against her a personal debt. Musick v. Dodson, 76 Mo. 624; Bauer v. Bauer, 40 Mo. 61; Higgins v. Peltzer, 49 Mo. 152; Bruns v. Capstick, 46 Mo. App. 397. And that revision did not undertake to subject her to any personal liability upon a contract made prior to its adoption. Van Rheeden v. Bush, 44 Mo. App. 283. And so it has been held that a person contracting with a feme covert had no personal cause of action against her which would survive against her representative. Bank v. McMenamy, 35 Mo. App. 198; Van Rheeden v. Bush, ante.
The promise of Mrs. Speers being absolutely void, she could not affirm the same after the passage of the enabling act of 1889 (section 6864). Her promise to plaintiff was no more than a moral obligation which was not sufficient to constitute a consideration for a new promise. To constitute a moral obligation the consideration of an express contract so that it may be enforced in an action at law there must have been some pre-existing legal obligation. Thus, a promise to pay, or debt contracted during infancy or barred by the statute of limitations or bankruptcy, is good without other consideration than the previous legal obligation. But the morality of the promise, however certain or however urgent the duty, does not of itself suffice for a consideration. Musick v. Dodson, ante; Greenabaum v. Elliott, 60 Mo. 25; Easley v. Gordon, 51 Mo. App. 637; Saulsbury v. Corwin, 40 Mo. App. 373.
It is clear that when tested by these rules the plaintiff’s petition is insufficient. This is not a case where the petition imperfectly or defectively states a cause of action, but rather one where no cause of action is stated at all. Taking all the *343facts stated to be true we can not see that they furnish any cause of action whatever, and therefore the objection which was lodged against it by the defendant was porperly sustained. Spurlock v. Railway, 93 Mo. 539; Michael v. St. Louis, 112 Mo. 610.
It will be seen by reference to the allegations of the-petition that it is nowhere therein alleged that after the-adoption of the revision of 1889 that Mrs. Speers entered into any further contract with plaintiff. The most that can be said is that after making the contract of 1880 that she “instructed plaintiff to perform said labors under the promise and continued statement that she would compensate her out of her property at her death.” But this can not be construed into the 'allegation of another and different contract from that of 1880, or the performance of any service thereunder; and it is clear the pleader did not so understand it for in the prayer of the petition she demands judgment on the said contract of 1880 for the reasonable value of the whole fifteen years’ services rendered thereunder.
It follows that the judgment must be affirmed.
All concur.